Citation Nr: 0012324	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease (DJD or arthritis) of the lumbar spine as 
secondary to service-connected lumbosacral strain.

2. Entitlement to service connection for loss of bladder 
control as secondary to service-connected lumbosacral 
strain.

3. Entitlement to service connection for chronic otitis 
externa (OE), claimed as fungal infection of both ears.  

4. Entitlement to service connection for tinnitus.  

5. Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney-at-
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran (appellant) had active duty from September 1953 
to April 1956.  The veteran also served in the reserves.    

By rating decision dated in May 1992, a rating in excess of 
10 percent for the veteran's service-connected lumbosacral 
spine was denied.  This case was before the Board of 
Veterans' Appeals (Board) in October 1996, at which time the 
appeal was remanded for additional evidentiary development, 
and the RO was to consider other issues.  

In the May 1992 rating decision, service connection was also 
denied for fungal infection of the ears.  In the Board's 
October 1996 remand, the Board observed that the veteran had 
not received notification as to this matter.  The RO once 
again considered all the evidence and in a February 1999 
rating decision, service connection for chronic otitis 
externa, claimed as fungus infection, and tinnitus was 
denied.  The veteran was notified of this action in a 
February 1999 letter from the RO.  A notice of disagreement 
was received in March 1999.  The RO issued a statement of the 
case in April 1999.  The veteran, through his attorney, 
provided a statement recognized as a substantive appeal in 
April 1999.  

In an April 1999 rating decision, the RO denied service 
connection for DJD of the lumbar spine, loss of bladder 
control and loss of bowel control as secondary to the 
service-connected back disorder; a total disability rating by 
reason of individual unemployability was also denied.  The 
appellant was advised of the RO's determinations by letter 
dated May 7, 1999.  In later May 1999, the appellant, through 
his attorney, filed a notice of disagreement, in relevant 
part, as to the denial of service connection for DJD and loss 
of bladder control.  In his substantive appeal, received on 
July 15, 1999, the appellant noted that he concurred with his 
attorney's decisions.  Therefore, the Board will proceed with 
the issues as listed on the title page of this decision.  
38 C.F.R. § 20.200, 2.201, 2.202, 2.302 (1999).

In the October 1996 decision, the Board noted that the 
veteran's claim of service connection for hearing loss was 
denied in a July 1993 rating decision.  The veteran filed a 
notice of disagreement with that decision in August 1993.  
The Board observed that a statement of the case had not been 
issued to that point.  In January 1997, the RO issued a 
statement of the case regarding service connection for 
hearing loss, and the veteran was advised of his appeal 
rights, including of the need to submit a substantive appeal.  
The veteran did not respond, and that matter is not before 
the Board.  Id.     

In his July 1999 substantive appeal, the veteran indicated 
that he desired a hearing before a member of the Board.  In a 
subsequent statement dated in August 1999, the veteran 
withdrew his request for a travel board hearing.  38 C.F.R. 
§ 20.704(e) (1999).  


FINDINGS OF FACT

1. Competent evidence has not been submitted that tends to 
link the veteran's DJD of the lumbar spine to his service-
connected lumbosacral strain.   

2. Competent evidence has not been submitted that tends to 
link the veteran's loss of bladder control to his service-
connected lumbosacral strain.

3. No competent evidence has been submitted that links the OE 
or tinnitus, which were first shown years after service, 
to service.  

4. Competent and highly probative evidence attributes 100 
percent of the veteran's back problems to nonservice-
related disability.  


CONCLUSIONS OF LAW

1. The claims for service connection for DJD of the lumbar 
spine and loss of bladder control as secondary to service-
connected lumbosacral strain, OE, claimed as fungal 
infection of both ears, and tinnitus, are not well 
grounded.     38 U.S.C.A. §  5107 (West 1991). 

2. The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  With this requirement 
of law, and in light of the appellant's contentions, the 
Board will first review the generally applicable law as it 
pertains to all of the appellant's claims.  A discussion of 
each of the appellant's claims will follow.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred in or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 1991).  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1999).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in the context of secondary service connection 
as impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the nonservice-connected 
disorder.  If a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id. at 448.

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  

Rating disabilities in general 

Disability ratings are to be determined by the application of 
a schedule of ratings (Schedule) which is based on the 
average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

Additional law and regulations will be discussed where 
appropriate below.

Factual background

The appellant's service medical records reveal that in 
February 1956, he was treated for an episode of myositis due 
to trauma of the lower paravertebral spine.  The admitting 
diagnosis was low back strain.  It was noted that the 
veteran's complaints were associated with snow removal.  An 
X-ray was negative for abnormalities.  At the time of the 
veteran's service separation examination in April 1956, 
clinical evaluation of the spine and ears was normal, and 
there were no pertinent findings.  

The veteran filed his initial compensation claim in October 
1958.  He claimed residuals of a back injury from March 1954.  
There was no reference to a fungal infection of the ears or 
tinnitus.  

The veteran was afforded a VA examination in January 1959, 
during which the veteran stated that he injured his back 
running heavy equipment in 1954.  He described that during 
service when he was running a 10-ton roller, he got out of 
it, walked down a road, and noticed a catch in his back.  Ear 
examination was normal.  Following physical examination, the 
diagnosis was chronic lumbosacral strain.  

A rating decision dated in May 1959 granted service 
connection for lumbosacral strain at a 10 percent rating.  

On examination for reserve service in February 1960, clinical 
evaluation of the ears and the spine was normal.  Chronic 
back trouble, for which he underwent VA treatment, was noted.  
It was also noted that the veteran was being treated by a 
private doctor for a fungus infection of both ears.  

Private medical records dated in July 1960 show that the 
veteran was treated for a back injury after a truck "came 
down on his back" while he was at work.  An x-ray 
demonstrated a compression fracture of the L-1 body with an 
incomplete restoration of the anterior elevation but 
depression of the superior plate of the body.  The disc space 
between D-12 and L-1 was narrowed because of the compression.  
There was a slight kyphotic angle of the spine at that point.  
No other fracture or bony injury was seen.  Examination of 
the ears showed exudate in both ear canals.  There were no 
final impressions regarding the ears.  

A private x-ray dated in November 1960 showed an anterior 
wedging of the L-1 segment with slightly narrowed disc space 
between D-12 and L-1.  No new fracture was seen.  

A letter dated in January 1963 from J.E.R., Jr., M.D., 
indicates that an x-ray of the lumbosacral spine in December 
1959 was normal.  It was noted that the veteran sustained a 
fracture of L-1 in July 1960.  The doctor opined that the 
combination of the previously existing back pain and the 
fracture gave the veteran chronic low backache.  

A VA x-ray dated in February 1963 revealed minimal 
osteoarthritic changes of the upper lumbar spine; no other 
abnormality was present.  The veteran sought treatment at 
that time for a badly aching back.  

The veteran underwent a VA orthopedic consult in March 1963.  
The veteran complained of having back trouble since age 18 
[about 9 years before].  It was noted that all of the 
previous doctors who had seen the veteran had advised him to 
lose weight in order to assist in alleviating back problems.  
Later in March 1963, the examiner reviewed x-rays which were 
suggestive of old compression fracture of L1.  

A rating decision dated in April 1963 increased the 
evaluation for lumbosacral strain to 20 percent disabling.  A 
rating decision dated in July 1963 denied service connection 
for a fracture of the lumbar spine, L-1.  

The veteran was afforded a VA orthopedic examination in 
February 1968.  The examiner noted that the veteran's medical 
records were reviewed.  It was also noted that the veteran 
had a low back injury during service, for which there was no 
real documentation.  The veteran stated that he had 
difficulty with his back "off and on" since then, but 
required no specific medical treatment until an injury in 
1960 when a truck fell on him and he sustained a compression 
fracture of the 1st lumbar vertebra.  The diagnoses were 
obesity and chronic lumbosacral instability, mild.  It was 
recommended that the veteran lose weight.  

In a March 1968 rating decision, the evaluation for 
lumbosacral strain was reduced from 20 percent to 10 percent 
disabling.  

Following VA orthopedic examination of March 1970, the 
clinical impressions were mild lumbosacral strain, with no 
objective findings of radiculitis; marked exogenous obesity.  

Private medical records dated in November 1981 indicate that 
the veteran's present ailments were reported as L1-2-3 fused 
together from an injury and fungus in the ears from Korea.  
The treating doctor noted that this was reported on the 
veteran's initial visit for treatment.  Treatment notes dated 
in April 1983 show that the veteran reported that his ears 
felt plugged.  In October 1983, he wanted to have his ears 
checked.  In March 1986, the veteran had congestion in his 
chest with coughing and right ear popping.  In September 
1986, the veteran complained that his right ear was still 
plugged.  

VA outpatient treatment records dated in March 1988 show that 
the veteran reported a history of a chronic ear infection 
since 1953 with intermittent ear itch (no drainage) after 
swimming.  The impression was chronic otitis, questionable 
ear infection.  In May 1988 and other subsequent treatment 
records, the assessment was OE, chronic.    

A VA x-ray dated in November 1991 demonstrated very minimal 
degenerative change of the lumbar spine consistent with the 
veteran's age.  There was no evidence of degenerative disc 
disease, fracture or dislocation.  The veteran sought medical 
attention because of an inability to stand for any period of 
time.  Physical examination disclosed no paraspinal 
tightness.  There was marked limitation of motion of the 
back.  The pertinent impression was chronic lower back pain.  
VA outpatient treatment records dated in November 1991 
indicate that there were no complaints of tinnitus; OE was 
noted as by history.  

The veteran was hospitalized at a VA facility in December 
1991 for complaints of chronic low back pain for 35 years.  
During the previous November, the veteran was standing on 
cement for a long time when his back pain rapidly increased 
from his baseline, and he became unable to bear weight on his 
left lower extremity.  The diagnoses were condition requiring 
rehabilitative care; chronic low back pain with left lower 
extremity radiculopathy; DJD; and morbid obesity.  

During VA examination of January 1993, the veteran stated 
that his backache began during service.  An x-ray showed a 
ruptured disc at T-12-L1; and minimal degenerative 
spondylosis, lumbar, with spurs.  The diagnosis was ruptured 
disc at T12, L1 level at the lumbothoracic junction.  

On VA audiology examination in January 1993, the veteran 
denied tinnitus.  He reported that he was currently being 
treated for a fungus infection with drops; treatment noted 
since 1970.  

VA outpatient treatment records dated in November 1993 show 
that the veteran had a history of bilateral OE.  The veteran 
reported occasional tinnitus in the right ear only.  The 
impression was resolving OE.  In January 1994, the history of 
OE was noted to be 30 years.  The veteran reported having 
tinnitus on the left.   

The veteran was provided testimony before a member of the 
Board in March 1994.  The veteran discussed his various back 
disorders and the symptoms that he had over the years.  

VA outpatient treatment records dated in June 1994 show that 
the veteran complained of difficulty controlling urinary 
function, with some dribbling, intermittently, before getting 
to a restroom.  The veteran had no frank incontinence of 
bowel or bladder.  The impression was benign prostatic 
hypertrophy.  

The veteran was hospitalized at a VA facility in August to 
September 1994 with a history of morbid obesity, DJD and low 
back pain since 1955, left L4 radiculopathy.  The veteran 
reported a history of bladder urgency, which was relieved 
with medication.  During the hospitalization, the veteran was 
admitted to the chronic pain management program for 
comprehensive pain management.  The discharge diagnoses were 
condition requiring the use of rehabilitation services; 
chronic low back pain; history of left L-4 radiculopathy; 
diabetes mellitus; benign prostatic hypertrophy with urgency; 
and history of peptic ulcer disease.  

A VA x-ray of the lumbar spine dated in April 1996 indicates 
that mild compression of the upper plate border of L1 with 
degenerative change throughout the lower dorsal and upper 
lumbar region was demonstrated.  DJD was suggested at the 
lumbar apophyseal joints throughout the lumbar spine.  There 
were minimal degenerative changes at the sacroiliac joints.  

The veteran provided testimony before another member of the 
Board in July 1996.  The veteran stated that he had pain all 
the time.  Hearing transcript (T.), 5.  The veteran indicated 
that he received VA treatment for back problems.  

The RO sought to obtain current VA treatment records, 
including those associated with pain management.  In 
September 1996, the assessment was low back pain secondary to 
DJD.  The pertinent impression in December 1996 was severe 
DJD, getting worse.  In March 1997, the pertinent impression 
was DJD, chronic, hopefully will improve with weight loss.  

The veteran was afforded a VA examination in April 1998.  The 
examiner noted that the veteran's claims files were reviewed 
prior to the examination.  The examiner related the history 
of the veteran's back problems, both during service and 
thereafter.  It was also noted that the veteran had lost 
control of his urinary bladder and was on medication that 
helped.  The examiner's impression was chronic mechanical low 
back pain with radiculitis, lower extremities; rule out 
underlying degenerative disc disease or disc protrusion with 
radiculitis.  The examiner's opinion was that the veteran had 
recovered from the compression fracture of L1, which was at 
most minimal.  He was left with chronic pain that he had 
prior to that episode.  It was his opinion that the veteran's 
present complaints and findings were the result of his low 
back problem and not related to the L1 compression fracture.  
The examiner also opined that weight loss in and of itself 
would help to alleviate the veteran's back pain.   

The veteran was afforded an orthopedic examination on behalf 
of VA in March 1999 for the veteran's chief complaint of low 
back pain.  The current complaints included left lower 
extremity pain radiating to the ankle; inability to control 
the bladder; and pain.  The examiner undertook a medical 
record review.  On examination, the veteran had exquisite 
tenderness to light touch throughout the lumbar spine.  There 
was no evidence of splinting or spasm.  There was no evidence 
of weakened movement, excess fatigability or incoordination.  
The veteran showed no voluntary motion of the lumbar spine.  
X-rays taken on examination revealed an L1 compression 
fracture; moderate narrowing of the L1-2 disc space; anterior 
bridging osteophyte at T12-L1 and L1-2; slight disc space 
narrowing at T12-L1; and multiple-level facet hypertrophy and 
degeneration, including T12-L2, L1-2, L2-3, L4-5 and L5-S1.  
The diagnoses were L1 compression fracture, 20 percent, 
healed; and severe obesity.  The examiner's opinion was that 
the veteran had low back strains in his various alleged 
service-connected injuries.  The examiner saw no evidence of 
fracture or neurologic injury occurring during military duty.  
The veteran now showed evidence of a compression fracture at 
L1 and severe degenerative changes, which were related to his 
long-term obesity over a period of time.  There was no basis 
to believe that his radiographic findings or other findings 
of the lumbar spine were the result of the military episodes.  
The examiner saw no residuals of the lumbar 
musculoligamentous sprain/strains.  His opinion was that 100 
percent of the veteran's current presenting complaints and 
findings were related to the degenerative condition of the 
lumbar spine, which was not service-connected.  


Entitlement to service connection for DJD of the lumbar spine 
and loss of bladder control as secondary to service-connected 
lumbosacral strain.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet. App. at 
81.  An allegation of a disorder that is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claimant.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In a claim of secondary service connection, the question of 
the relationship of one condition to another is not 
susceptible to informed lay observation and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995) (requiring medical evidence showing a relationship 
between a fall due to a service-connected left ankle 
disability and claimed secondary service connection for a 
back condition).  That is, when the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the veteran's claim of entitlement to service 
connection for DJD or loss of bladder control as secondary to 
the service-connected lumbosacral strain is not well grounded 
in that there is no competent opinion from medical 
professionals to the effect that the veteran has DJD or loss 
of bladder control resulting from the service-connected 
lumbosacral strain.  See 38 C.F.R. § 3.310 and Reiber, supra.

The evidence in this case does not show that the veteran was 
diagnosed with DJD or a loss of bladder control during 
service.  In fact, despite the service medical records 
documenting back injury, there are no findings of DJD or loss 
of bladder control. Nor did the veteran specifically claim 
such at the time of the initial claim for VA compensation 
benefits.  Rather, the claim for these disorders came many 
years later, at which time it was argued that the 
disabilities had developed as a result of the service-
connected lumbosacral strain.  

The Board notes that the claims file contains extensive 
treatment records that mention the veteran's chronic back 
pain.  However, there are no medical opinions that the 
veteran has DJD or loss of bladder control secondary to 
lumbosacral strain. There is no question that the veteran now 
suffers from DJD and loss of bladder control.  The question 
raised by the appeal is whether such disability is a result 
of service-connected disability, See 38 C.F.R. § 3.310, and 
whether competent evidence has been submitted to render the 
claim plausible.  Grottveit v. Brown, 5 Vet. App. 91-93 
(1993). 

With regard to DJD, the evidence indicates that as of 
December 1959, x-ray examination of the lumbar spine was 
negative for abnormalities (see January 1963 letter from 
private doctor).  It was not until February 1963 that minimal 
osteoarthritis was demonstrated.  The first medical opinion 
regarding the etiology of the DJD (arthritis) was on VA 
examination in November 1991 when the minimal changes that 
were again shown were said to be consistent with the 
veteran's age.  Thus, this medical opinion does not tend to 
link the DJD with service-connected disability to render the 
claim plausible.  

During the course of the appeal, the veteran was afforded 
various VA examinations.  In April 1998, the examiner made no 
pertinent diagnosis with regard to DJD.  Additionally, in the 
discussion pertinent to the back, the examiner did not 
address DJD.  Therefore, this VA examination does not well 
ground the claim.  

Subsequently, in March 1999, the veteran underwent another 
orthopedic examination on behalf of VA in which the examiner 
noted the veteran's osteophyte formation and degeneration on 
contemporaneous x-rays.  This examiner opined that there was 
no basis to believe that the radiographic findings were the 
result of military episodes.  This examiner indicated that 
the degenerative condition of the lumbar spine was not 
service-connected.  In sum, the examiner did not relate the 
findings of DJD to the service-connected disability in any 
way.  

With regard to the loss of bladder control, the initial 
complaints or findings are revealed in 1994.  However, the 
medical records associated with the complaints indicate that 
the urgency was related to benign prostatic hypertrophy, not 
service-connected disability or treatment therefor.  There is 
no other medical evidence submitted that relates loss of 
bladder control to service-connected disability.   

Clearly, the veteran sincerely believes that his current DJD 
and loss of bladder control are related to his lumbosacral 
strain in some fashion.  Although the veteran is competent to 
testify as to his experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  

In this case, competent (medical) evidence has not been 
submitted that relates the DJD of the lumbar spine or loss of 
bladder control to service-connected disability.  
Accordingly, the claim must be denied as not well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).


Entitlement to service connection for chronic OE, claimed as 
fungal infection of both ears and tinnitus.   

In order for a claim to be well grounded in a claim for 
direct service connection, there must be competent evidence 
that the veteran currently has the disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  There 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The veteran must also submit evidence of a 
nexus between the inservice disease or injury and the current 
disability.  Id.  Again, if the determinative issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  

In the instant appeal, there is medical evidence of current 
disability, as the post-service medical evidence includes 
findings of chronic OE and tinnitus.  However, while there is 
medical evidence of current disability, no medical opinion 
links the post-service complaints or findings to service.  

The service medical records are negative for OE or tinnitus.  
The initial reference to OE was on reserve examination in 
February 1960 when the veteran reported being treated for 
fungal infection by a private medical doctor.  However, ear 
examination was normal at the time, and the examiner made no 
pertinent findings that related such problem to service in 
any way.  

The Board also notes that the veteran's history of ear fungus 
in Korea was annotated in medical treatment records dated in 
November 1981 and March 1988.  Nevertheless, this notation of 
a past history is not sufficient to well ground the claim 
since the current findings were not shown to be linked to the 
past history.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  In the absence of medical opinion that 
relates the post-service OE or tinnitus to service, the claim 
for service connection must be denied as not well grounded.  
See Caluza, supra.

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).    

The Board notes that while the veteran currently has chronic 
OE, there is no reference to such disorder during service.  
Thus, there is no basis for a well-grounded claim under the 
chronicity provisions of 38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
Board also does not find that the continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b) otherwise 
provide a basis to well ground the claim.  For continuity of 
symptomatology to well ground the claim: (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  Again, the OE or 
tinnitus was not shown during service.  Moreover, the crucial 
medical nexus evidence has not been submitted.  Thus, the 
veteran's claim on this alternative basis is not well 
grounded.  

In sum, as well grounded claims have not been presented for 
service connection for DJD and loss of bladder control 
secondary to service-connected lumbosacral strain and for OE 
and tinnitus, the appeal must be denied.   

Other Matters  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  38 U.S.C.A. 
§ 5107.  The Board recognizes that the Court has held that 
there is some duty to assist the veteran in the completion of 
his application for benefits under 38 U.S.C.A. § 5103 (West 
1991 & Supp. 1997) even where his claims appear to be not 
well-grounded.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
and Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court found a duty to further assist in the 
development of the evidence when the veteran has reported the 
existence of evidence which could serve to render a claim 
well grounded.  In the instant case, however, the veteran has 
not identified any medical evidence that has not been 
submitted or obtained, which would support a well-grounded 
claim.  Thus, the VA has satisfied its duty under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Entitlement to a disability rating greater than 10 percent 
for lumbosacral strain

In order for VA to consider claims of entitlement to 
disability ratings greater than are assigned, a claimant 
bears the predicate burden of submitting evidence to "well 
ground" the claim under 38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is "one which is meritorious on its 
own or capable of substantiation. Such a claim need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996); see Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order to present a well-grounded claim for a disability 
rating greater than assigned, a veteran need only submit his 
or her competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); see 
also Jones v. Brown, 7 Vet. App. 134 (1994).  The veteran 
submitted various written statements and presented oral 
testimony that he believed that his service-connected 
disability had increased in severity.  Therefore, the 
veteran's claim for an increased rating is well grounded.  
Id.  

The appellant's disorder is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  Under this provision, a zero 
percent evaluation is appropriate where slight subjective 
symptoms are present; a 10 percent evaluation is established 
for characteristic pain on motion; a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position; and a 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  

Slight limitation of motion of the lumbar spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the lumbar spine warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Code 5292.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 
38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The appellant's lumbar sprain is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, and is therefore assessed as encompassing 
"characteristic pain on motion."  In order for a 20 percent 
disability evaluation to be assigned, the disability picture 
would need to approximate a finding including "muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position."  Alternatively, a 20 
percent rating may be assigned under Diagnostic Code 5292 if 
moderate limitation of motion is demonstrated.   

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation...is to be avoided.  38 C.F.R. § 4.14 
(1999).  

Having carefully considered all of the evidence of record, 
the Board is of the opinion that the disability picture of 
the appellant's back disorder clearly does not warrant the 
assignment of an evaluation greater than the currently 
assigned ten percent.  

The Board first observes that throughout the pendency of this 
matter, the appellant has reported that he is in constant 
pain.  However, for consideration is the objective medical 
evidence of record, including opinions, in which it is 
discussed what symptoms are actually associated with the 
veteran's service-connected disability, lumbosacral strain, 
as opposed to nonservice-connected disability.  38 C.F.R. 
§ 4.14.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, or based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  In this case, the Board places great weight 
of probative value on the medical evidence and conclusions 
contained in the March 1999 orthopedic examiner's report.  

The Board also notes that the veteran was provided a VA 
examination in April 1998.  However, the Board does considers 
the findings therein to be of lesser probative value in 
ascertaining the effects of service-connected disability so 
as to provide a basis for rating the service-connected 
lumbosacral strain.  38 C.F.R. § 4.14.  Initially, the 
examiner did not consider or discuss all of the veteran's 
back disabilities.  That is, there was no reference specific 
to DJD and there were inconclusive findings with regard to 
disc disease (rule out).  This examiner was less specific and 
detailed than the March 1999 examiner.  While the Board may 
not ignore the opinion of a physician, it is certainly free 
to discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians.  In light of the March 1999 examiner's 
contemporaneous radiographic testing, combined with the 
thoroughly discussed physical examination and findings, the 
Board places great probative value on the March 1999 
conclusions.  

The March 1999 examiner undertook a review of the veteran's 
medical records and therefore had a solid basis on which to 
provide an opinion.  The examiner also considered the effects 
of the veteran's service back injury, which resulted in the 
grant of service connection for lumbosacral strain, and 
indicated that no residuals of the lumbar musculoligamentous 
sprain/strains were seen.  In fact, the examiner concluded 
that 100 percent of the veteran's current presenting 
complaints were related to nonservice-related degenerative 
conditions.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, in light of the medical expert's 
conclusions that, after reviewing the veteran's medical 
information, the current disability was related to 
nonservice-connected causes, the Board does not find that a 
rating in excess of 10 percent for lumbosacral strain is 
warranted.  
Under these circumstances, the medical evidence does not 
demonstrate that the appellant has muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position, or moderate limitation of motion as a 
result of service-connected disability, requisite for the 
assignment of a 20 percent disability rating.   

The Board has considered whether a disability rating greater 
than assigned may be granted on the basis of 38 C.F.R. §§ 
4.40 and 4.45, due to any functional loss occasioned by the 
disorder.  However, again, the Board notes that the competent 
and probative evidence shows that the nonservice-connected 
disability is the cause of the veteran's back symptoms.  
Additionally, the March 1999 examiner found no weakened 
movement, excess fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45 (1999).  Given these findings, it cannot 
be found that the appellant has manifestations of his 
service-connected disability so as to warrant an increased 
rating on this basis.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  (In making determinations with regard to the 
application of 38 C.F.R. §§ 4.40 and 4.45, the Board is bound 
by the holding in VAOGCPREC 9-98 (August 14, 1998), which 
held that these provisions must be considered in light of the 
relevant Diagnostic Code governing limitation of motion.)  

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  A higher disability rating is 
therefore denied for his service-connected back disability.  


ORDER

Service connection for degenerative joint disease (DJD or 
arthritis) of the lumbar spine as secondary to service-
connected lumbosacral strain, loss of bladder control as 
secondary to service-connected lumbosacral strain, chronic 
otitis externa (OE), claimed as fungal infection of both 
ears, and tinnitus is denied.  

A disability rating greater than 10 percent for lumbosacral 
strain is denied.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

